Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter

1.  	The following is an Examiner’s statement of reasons for allowance: 

The prior arts of record teaches the technique of a mmWAVE repeater/donor or relay, that can transmit via two separate transmission links, however, the prior arts of record, either singularly or in combination, do not disclose or suggest a mmWAVE repeater/donor/ relay unit, that can wirelessly transmit power, by first combining the power with a summation signal consisting of an RF signal and a Synchronous Signal, that it receives from gNodeB, via its two signal processing modules related to its two separate MIMO antenna units, and wherein the first processing module of mmWAVE repeater combines power with a summation signal, and sends it to a Server unit wirelessly via its first processing module and its first MIMO antennas, via the first transmission line, while the second processing module of mmWAVE repeater/donor/ relay unit, only sends the summation signal it has received from the gNodeB, to the second MIMO antenna of the server unit via a second transmission line, so that only the first MIMO of the Server, receives power signals via the first transmission line, which in combination with all other amendments, makes claim 1 novel.



Conclusion

2.  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID ESMAEILIAN whose telephone number is (571)270-7830. The examiner can normally be reached on 9am-5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MAJID ESMAEILIAN/ 
Examiner, Art Unit 2477

/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477